Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and species I in the reply filed on 4/27/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osgar (US 5,102,010).
Regarding claim 1, Osgar (fig. 3) discloses a fitment for a fluid containment system, comprising: 
a liner fitment 14, including a liner joining surface 28, the liner joining surface 28 configured to be joined to a liner 12, wherein the liner fitment 14 defines a liner fitment aperture; and 
a retainer 18 or (combination of 18 and 36), including a container joining surface, the container joining surface 50 configured to be joined to a container 34, wherein the 
Regarding claim 2, Osgar further discloses the liner joining surface 28 being disposed on an annular flange (fig. 3).
  Regarding claim 4, Osgar further discloses the retainer 18 including one or more vent holes 54, allowing fluid communication between a first side of the retainer to a second side of the retainer, the second side of the retainer being opposite the first side of the retainer (fig. 3).
Regarding claim 5, Osgar further discloses the liner fitment 14 further comprises a fluoropolymer (col. 5, lines 4-11).  
Regarding claim 6, Osgar further discloses the retainer (combination of 18 and 36) being threaded at an end of the retainer aperture (fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Osgar (US 5,102,010).
Regarding claims 7-8, Osgar fails to disclose the retainer 18 comprising a UV- blocking material or a polymer that is ultrasonically weldable to a stretch-blow moldable polymer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the retainer 18 of Osgar or a UV-blocking material or a polymer that is ultrasonically weldable to a stretch-blow moldable polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osgar (US 5,102,010) in view of Vago (US 5,158,200).
Regarding claim 9, Osgar fails to disclose the liner fitment 14 including one or more first connection features located on the outer surface of the liner fitment and the retainer 18 including one or more second connection features, and the liner fitment and the retainer are joined via interface of the one or more first connection features and the one or more second connection features.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have attached the liner fitment 14 and retainer 18 of Osgar, with connection features, as taught by Vago, for the predictable result of providing a better attachment to prevent unintentional movement of the retainer or liner fitment. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Osgar (US 5,102,010) in view of Fadal (US 5,882,119).
Regarding claims 10-11, Osgar fails to disclose an O-ring is located between the liner fitment and the retainer and an annular groove in an outer surface of the liner fitment, wherein the O-ring is located within the annular groove.
However, Fadal teaches it is desirable provide two connecting members with an O-ring 66 within an annular groove (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an O-ring and a corresponding annular groove to either the liner fitment or the retainer of Osgar, for the predictable result of providing a seal as taught by Fadal in col. 4, lines 57-61.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735